Per Curiam,
This is a feigned issue under the sheriff’s interpleader act to determine whether the title to certain articles of personal property levied on by the sheriff as the property of Curtis G. Huggins, was in the plaintiffs or not. As claimants of the property in question, the burden of proof was on Gallagher Brothers, the plaintiffs in the issue. The learned trial judge, being of opinion that the testimony introduced by them was insufficient to go to the jury, withdrew the case from their consideration and directed them to render a verdict for the defendant, which was accordingly done. This action of the court is the subject of complaint in the first and second specifications.
A careful consideration of the testimony has satisfied us that, in the circumstances, there was no error in holding that the evidence was insufficient to justify its submission to the jury, and in directing a verdict for defendant.
The remaining so called specification may be dismissed with the remark that it is not according to rule, in that it fails to eall attention to any specific error of the court.
There is nothing in the case that requires further notice.
Judgment affirmed.